Citation Nr: 0820746	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-11 616	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran also had a period of Reserve 
service.  He died in March 2008.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in pertinent part, denied the 
benefit sought on appeal.  The RO also denied a claim of 
entitlement to diabetic retinopathy, which was included in 
the March 2005 statement of the case (SOC); however, the 
veteran indicated in his April 2005 VA Form 9, Appeal to the 
Board, that he was no longer appealing the issue.  38 C.F.R. 
§ 20.302(b).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1966 to October 1968. 

2.  On June 13, 2008, the Board was notified by the VA 
Regional Office in Buffalo, New York, that the veteran died 
in March 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


